     6:19-cv-00489-BHH     Date Filed 02/20/19    Entry Number 1   Page 1 of 83




              IN THE DISTRICT COURT OF SOUTH CAROLINA

                            GREENVILLE DIVISION

WINSTON TYLER HENCELY,                     *
                                           *
      Plaintiff,                           *
                                           *    CIVIL ACTION FILE
v.                                         *
                                           *    NO. ______________
FLUOR CORPORATION, INC.;                   *
FLUOR ENTERPRISES, INC.;                   *
FLUOR INTERCONTINENTAL,                    *
INC.; FLUOR GOVERNMENT                     *
GROUP INTERNATIONAL, INC.,                 *
                                           *
      Defendants.                          *

                         COMPLAINT FOR DAMAGES

      Winston Tyler Hencely (“Hencely”) files this his Complaint for Damages

against Fluor Corporation, Inc., Fluor Enterprises, Inc., Fluor Intercontinental,

Inc., and Fluor Government Group International, Inc. (collectively, “Fluor”).

Plaintiff shows the Court the following:

I.    INTRODUCTION

                                           1.

      Plaintiff Winston Hencely is a United States Army soldier, designated a

“Specialist” (E-4). Hencely is from Effingham County, Georgia, near Savannah.

He enlisted in the U.S. Army on November 27, 2013.




                                           1
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 2 of 83




                                         2.

      At the time of the incident referenced in this Complaint, November 12,

2016, Hencely was stationed at Bagram Airfield in Afghanistan.

                                         3.

      Defendant Fluor is a “private military contractor.” It signed a contract with

the U.S. Department of Defense (“DOD”) to provide certain specified services and

base support at military installations in Afghanistan, including Bagram Airfield

(the “Base”).

                                         4.

      Fluor’s contract with the DOD imposed very specific duties and

responsibilities upon Fluor. Included among those duties was management of the

Base’s “Non-Tactical Vehicle Yard” and all personnel working there.

                                         5.

      By contract with the DOD Fluor accepted legal responsibility for all actions

of all of Fluor’s employees, subcontractors, and subcontractor’s employees at

Bagram Airfield (Fluor’s “LOGCAP personnel”).1




1
 The term “LOGCAP personnel” refers to all Fluor’s employees, subcontractors,
and subcontractor employees on Bagram Airfield. As the prime contractor with
the U.S. government, “Fluor is responsible for all of its employees, subcontractors,
and subcontractor employee actions.” Army Report at 10.

                                         2
       6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1   Page 3 of 83




                                          6.

        Fluor is liable for any and all negligence committed by its LOGCAP

personnel, including the negligence of any other personnel at the Base under

Fluor’s direct or indirect supervision.

                                          7.

        On Saturday morning of November 12, 2016 more than 200 personnel

residing at the Base were gathering for a Veterans Day 5k race set to begin at 6:15

a.m.

                                          8.

        Also on the Base was a Fluor employee named Ahmad Nayeb.

                                          9.

        Nayeb worked at Fluor’s HAZMAT work center within Fluor’s Non-

Tactical Vehicle Yard at the Base.

                                          10.

        Fluor knew that Nayeb was a former member of the Taliban.

                                          11.

        Fluor knew that Nayeb was not supposed to be on the Base on the morning

of November 12, 2016.




                                          3
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 4 of 83




                                        12.

      Fluor was required by its contract to ensure that Afghan nationals like

Nayeb, and including Nayeb, were physically escorted off the Base by Fluor’s

LOGCAP personnel.2 Nayeb was supposed to have been escorted off the Base by

bus without fail at 4:45 a.m. that morning.

                                        13.

      Fluor knew Nayeb was not escorted off the Base.

                                        14.

      Fluor knew almost an hour before the attack Nayeb did not check in to be

escorted off the Base.

                                        15.

      Fluor did nothing as a result of Nayeb’s failure to check in to be escorted off

the Base.




2
  See Ex. 1, Army Report at 13-14: “Various Fluor Non-Tactical Vehicle Yard
employees – U.S. Civilians, Other Country Nationals, and Local Nationals –
served as escorts for Local Nationals who worked in the Non-Tactical Vehicle
Yard. These Fluor escorts were responsible for supervising the transport of Local
Nationals from the Entry Control Point to the Non-Tactical Vehicle Yard, and from
the Non-Tactical Vehicle Yard back to the Entry Control Point, at shift change.”
(citations omitted) (emphasis added).
                                         4
     6:19-cv-00489-BHH     Date Filed 02/20/19    Entry Number 1    Page 5 of 83




                                         16.

      Fluor was obligated by its contract to provide Fluor escorts to remain in

close proximity to and maintain constant sight of the individuals they were

escorting.

                                         17.

      Fluor failed in its duty, but warned no one of its failure.

                                         18.

      Nayeb was a suicide bomber.

                                         19.

      Nayeb had constructed an explosive vest bomb at Fluor’s facility on the

Base—a facility Fluor had the contractual and legal duty to supervise and manage.

                                         20.

      Nayeb used materials owned by Fluor and tools owned by Fluor to construct

the explosive vest bomb at Fluor’s own facility on Base.

                                         21.

      Instead of being escorted off the Base by bus, Nayeb walked, totally

unsupervised by Fluor, toward the assembly point for the Veterans Day 5k race.




                                          5
     6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1   Page 6 of 83




                                          22.

      Three hundred meters from the assembly point, U.S. Army Specialist

Winston Hencely noticed Nayeb and thought he looked suspicious and out of

place. Hencely was then 20 years old.

                                          23.

      When his questions were ignored, Hencely grabbed Nayeb’s shoulder and

felt the bulky explosive vest bomb under Nayeb’s robe. Nayeb, the suicide

bomber, exploded the vest.

                                          24.

      Six were killed in the attack: three U.S. soldiers, two Fluor employees, and

the bomber. Seventeen were injured, including Hencely and fifteen other U.S.

soldiers.

                                          25.

      Hencely’s vigilance saved the lives of, and prevented grievous injuries to,

many more who were assembling for the Veterans Day 5k race. Hencely’s

intervention stopped the bomber from reaching the densely-packed starting point.

                                          26.

      The Taliban subsequently boasted it was responsible for the bombing at

Bagram Airfield. The Taliban stated that “[t]he planning of attack took 4

months[.]” Ex. 2, Over 67 US invaders killed and wounded amid Bagram


                                           6
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 7 of 83




martyrdom attack, Islamic Emirate of Afghanistan (Nov. 12,

2016),http://alemerah-english.com/?p=7065 (last visited Dec. 5, 2018).

                                        27.

      The U.S. Army’s Investigation found credible the Taliban’s assertion that

the bombing had been planned for four months.

                                        28.

      Hencely was grievously injured. The projectiles in the bomb fractured

Hencely’s skull and tore through the tissue of his brain. Shrapnel went in the front

of Hencely’s forehead; eight bone fragments were lodged in Hencely’s frontal

lobe. The head injury was so severe that a large section of Hencely’s skull was

removed and left open for more than six months. Shrapnel remains in Hencely’s

occipital lobes. The projectiles in the bomb also penetrated Hencely’s chest,

resulting in a massive hemothorax and pneumothorax. Hencely’s lungs filled with

fluid and blood and his chest was split open between the ribs for a pulmonary

tractotomy.

                                        29.

      The projectiles that penetrated Hencely’s brain and chest were the property

of Fluor—pieces of nuts and bolts the bomber obtained from Fluor.




                                         7
      6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1     Page 8 of 83




                                         30.

       Hencely suffers from numbness and inability to fully use his left arm and

hand, left leg, and left side of his face and mouth. He suffers from abnormal EEGs

and has suffered seizures. He has neuropathic pain, cognitive disorder, chronic

post-traumatic stress disorder, and anxiety due to traumatic brain injury. Hencely

is subject to developing several afflictions associated with traumatic brain injury,

including progressive brain atrophy and increased vulnerability to

neurodegenerative disorders including chronic traumatic encephalopathy and other

diseases such as Alzheimer’s disease, Parkinson’s disease, and Amyotrophic lateral

sclerosis (ALS, a/k/a Lou Gehrig’s disease).

                                         31.

       Hencely’s short-term memory loss will never improve. He likely will never

be able to cook for himself because he would forget that he put food on the stove.

He likely will never be able to live alone and may require full-time live-in care for

the rest of his life.

                                         32.

       Hencely is permanently disabled. He is now 22 years old.




                                          8
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 9 of 83




                                        33.

      The Army conducted an AR 15-6 3 Investigation of the bombing (the “Army

Investigation”). The factual findings and conclusions of the Army Investigation

were reported in an Army Report dated December 31, 2016, issued by a Major

General of the U.S. Army. The Army Report is attached hereto as Exhibit 1 4.

                                        34.

      The Army Investigation established that Fluor was negligent in four separate

ways, each of which violated Fluor’s contractual obligations to the U.S.

government:

      a) Fluor negligently failed to supervise Nayeb at the HAZMAT work

         center;

      b) Fluor negligently entrusted Nayeb with tools he used to construct the vest

         bomb;

      c) Fluor negligently supervised Nayeb’s escort on and off the Base; and

      d) Fluor negligently retained Nayeb after known poor job performance.




3
  Army Regulation 15-6 sets forth the procedures investigating officers must
follow when conducting formal and informal investigations.
4
  Page numbers cited in the Army Report are the numbers printed on the Army
Report page, which do not necessarily coincide with the pdf page numbers due to
multiple page redactions.
                                         9
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 10 of 83




                                        35.

      The Army Investigation established that Fluor was responsible for the

bomber Nayeb and for his actions.

                                        36.

      The Army Investigation established, among other things, that:

      a) The bomber worked alone and unsupervised during the night shift at the

         HAZMAT work center where his job was to dispose of automotive

         materials such as motor oil.

      b) Three different Fluor supervisors could have and should have supervised

         the bomber’s work at the HAZMAT work center.

      c) Each of the three Fluor supervisors told Army investigators he did not

         supervise the bomber at the HAZMAT work center.

      d) Each of the three Fluor supervisors either denied responsibility or blamed

         one another for leaving the bomber completely unsupervised while he

         worked alone at his worksite constructing the vest bomb.

      e) The Army Investigation concluded “[t]his ambiguity on supervisory

         responsibility demonstrates an unreasonable complacency by Fluor to

         ensure Local National employees were properly supervised at all times,

         as required by their contract and non-contractual, generally recognized

         supervisor responsibility.” Army Report at 12.


                                        10
6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1     Page 11 of 83




 f) The bomber’s job at the HAZMAT work center did not require tools at

    all; yet Fluor allowed the bomber to frequently check out unnecessary

    and suspicious tools from the Fluor tool room.

 g) The bomber used Fluor’s tools to construct the bomb at his worksite.

 h) Among the tools the bomber got from Fluor was a “multimeter,” which is

    a tool used to measure electrical voltage, current, and resistance, useful to

    build a bomb.

 i) The bomber used Fluor materials from the Non-Tactical Vehicle Yard as

    the components and projectiles of the vest bomb.

 j) There was no reason for the bomber to have access to the Fluor materials

    and to the Fluor tools he used to construct the vest bomb; none of those

    were required for him to do his job at the HAZMAT work center.

 k) The Army Investigation concluded the “lack of reasonable supervision

    facilitated Nayeb’s ability to freely acquire most of the components

    necessary for the construction of the suicide vest and the freedom of

    movement to complete its construction.” Army Report at 12.

 l) The Bagram Airfield Badging and Screening Policy required Fluor

    escorts to “remain in close proximity and remain in constant view of the

    individuals they are escorting.” Army Report at 14.

 m) In practice, Fluor ignored the Bagram escort policies.


                                    11
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 12 of 83




      n) Fluor did nothing when the bomber did not show up for escort off the

         Base the morning of the attack.

      o) “Fluor’s systematic lack of reasonable supervision enabled Nayeb to go

         undetected from 0445 until 0538 on 12 November 2016, which coincides

         with the average walking time of 53 minutes from the Non-Tactical

         Vehicle Yard to the blast site.” Army Report at 15.

      p) The bomber’s work performance warranted disciplinary action or

         termination well before the bombing occurred.

               1) Fluor had caught the bomber sleeping in a sleeping bag at his

                  worksite.

               2) Fluor had caught the bomber reading the Quran when he should

                  have been working.

               3) Fluor knew the bomber was often inexplicably absent from his

                  worksite.

      q) Fluor’s “failure to enforce a work-related standard of performance and

         the unjustified retention of Nayeb amounts to a lack of reasonable

         supervision[.]” Army Report at 12.

                                         37.

      The entirety of the Army Report is admissible in evidence for all purposes

under Federal Rule of Evidence 803(8).


                                         12
      6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1       Page 13 of 83




II.    JURISDICTION, PARTIES, AND VENUE

                                          38.

       The Court has jurisdiction over this lawsuit under 28 U.S.C. § 1332(a)(1)

because Plaintiff and Defendants are citizens of different states and the amount in

controversy exceeds $75,000, excluding interest and costs.

                                         39.

       Hencely is a citizen of the United States of America and a resident of the

State of Georgia.

                                         40.

       Defendant Fluor Corporation, Inc. (“FC”) is a domestic for-profit

engineering and construction corporation that provides services around the world,

including services to the United States government in the Islamic Republic of

Afghanistan and other places. Although at times FC presents itself as a holding

company that does business through subsidiaries, in reality it operates as a single

business enterprise.

       a)    Fluor presents itself as a single business enterprise:

             “Fluor is Fluor wherever it goes. The company imparts its core values
             in its professional and inter-cultural interactions abroad. People who
             provide services for Fluor outside the U.S.—local workforces in every
             type of society—are kept safe on the job and given opportunities to
             advance. They also adhere to Fluor’s core values once they enter the
             company’s capacious tent.”



                                          13
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1     Page 14 of 83




             See Ex. 3, A Passion to Build: The Story of Fluor Corporation’s First

             100 Years 105 (2012).

      b)     FC states that it has “more than 60,000 employees.” See Ex. 4, Fluor

             Corporate Profile at pdf page 2.

      c)     That number—“60,000”—includes all employees of all subsidiaries.

      d)     When in another case filed in California Fluor Intercontinental sought

             transfer to South Carolina, Fluor Intercontinental designated FC

             employees as its ‘representatives’ and claimed the actions of those

             ‘representatives’ were the actions of Fluor Intercontinental.5

      e)     FC has acknowledged that it is the proper defendant in cases against

             Fluor subsidiaries in Afghanistan. FC defends without objection

             overtime pay cases brought by employees of its subsidiaries operating

             in Afghanistan. 6

      f)     FC and its subsidiaries are properly regarded as a single enterprise

             because Fluor’s conduct shows “an amalgamation of corporate



5
  See Ex. 5, 4/29/2013 Appellant’s Brief, Int’l Sec. & Def. Mgmt., LLC v. Fluor
Intercontinental, Inc., No. B243384, 2013 WL 2148005 (Cal. App. 2 Dist.); Int’l
Sec. & Def. Mgmt., LLC v. Fluor Intercontinental, Inc., No. B243384, 2013 WL
4761107, at *2 (Cal. Ct. App. Sept. 5, 2013).
6
  See, e.g., Ex. 6, Fluor’s 8/02/2016 Motion to Dismiss, Allen v. Fluor Corp., No.
3:16-cv-01219-D (N.D. Tex.) (FC never argued it was an improper party to the
case despite the fact that “[t]he entity that actually employed Plaintiffs was Fluor
Federal Global Projects, Inc.”).
                                          14
     6:19-cv-00489-BHH       Date Filed 02/20/19    Entry Number 1      Page 15 of 83




              interests, entities, and activities so as to blur the legal distinction

              between the corporations and their activities.” Pertuis v. Front Roe

              Restaurants, Inc., 423 S.C. 640, 651 (2018), reh’g denied (Aug. 16,

              2018). 7

                                            41.

       Fluor has thousands of employees in Afghanistan, including at Bagram

Airfield. 8




7
  For example, Fluor claims it has an “unincorporated umbrella group” that Fluor
calls “Fluor Government Group” and that Fluor claims “handles all of Fluor
Corporation’s business with the United States government.” 4/29/2013 Fluor’s
Brief, Int’l Sec. & Def. Mgmt., LLC v. Fluor Intercontinental, Inc., No. B243384,
2013 WL 2148005 at *4 (Cal. App. 2 Dist.) (footnote omitted). But Fluor also has
a subsidiary corporation going by the name “Fluor Government Group
International, Inc.” In that same brief, Fluor represented to the California court
that it was merely a “holding company” with “no independent business
operations.” Id. at n. 2. That is belied both by other public representations Fluor
has made—and by the statements of Fluor’s own employees. See, e.g., Ex.7,
LinkedIn page for Steven M. Anderson: “Afghanistan Country Manager - Fluor
Corporation April 2016 - March 2018.”
8
  See Ex. 7, LinkedIn page for Steven M. Anderson: “Afghanistan Country
Manager - Fluor Corporation April 2016 - March 2018 • 2 years – Afghanistan -
Project Manager for LOGCAP contract for Fluor in Afghanistan; 6300 employees,
8 different locations.” See Ex. 8, LinkedIn page for Erick Henderson, “HR
[Human Resources] Senior Generalist at Fluor . . . in Afghanistan,” whose job was
to “[p]rovide Human Resource support to 5,070 Fluor employees throughout
Afghanistan” and to “support the transition of 1,360 Ecolog personnel to Fluor”
(Ecolog was a Fluor subcontractor accused in 2014 of charging illegal recruitment
fees to applicants in order for them to secure jobs in Afghanistan.).

                                            15
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1   Page 16 of 83




                                          42.

      FC is subject to the jurisdiction of this Court because FC regularly conducts

business in South Carolina, contracts to supply services in South Carolina,

possesses real property in Greenville, South Carolina, and performed significant

parts of the contracts at issue in this case in South Carolina.

                                          43.

      Venue is proper as to FC under 28 U.S.C. § 1391 and assignable to the

Greenville Division under Local Civil Rule 3.01 DSC.

                                          44.

      FC acted at all times relevant to this action individually and through its

agents and employees, who are subsumed within the terms “FC” and “Fluor.”

                                          45.

      Defendant Fluor Enterprises, Inc. (“FE”) is a domestic for-profit corporation

that provides services to the United States government in the Islamic Republic of

Afghanistan and other places.

                                          46.

      FE is a subsidiary of FC and has its principal place of business in Greenville,

South Carolina.

                                          47.




                                           16
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1        Page 17 of 83




      FE is subject to the jurisdiction of this Court because FE’s principal place of

business is in Greenville, South Carolina, and FE regularly conducts business in

South Carolina, contracts to supply services in South Carolina, possesses real

property in Greenville, South Carolina, resides in Greenville, South Carolina, and

performed significant parts of the contracts at issue in this case in Greenville,

South Carolina.

                                          48.

      Venue is proper as to FE under 28 U.S.C. § 1391 and assignable to the

Greenville Division under Local Civil Rule 3.01 DSC.

                                          49.

      FE itself enters into contracts stating FE has the legal ability to contractually

bind all related Fluor entities, including parents and subsidiaries.

                                          50.

      To evade responsibility in litigation FE has variously represented to courts

that its “principal place of business” was in California (representation in 2005), and

in Texas (representation in 2007), and in South Carolina (representation in 2010),

and then back to Texas (representation in 2017). 9


9
  As to California, see 6/21/2005 Notice of Removal filed in a Florida case, Odum
v. Allis-Chalmers, Case No. 3:05-cv-273-MCR/MD, 2005 WL 5998924 (N.D.
Fla.) (“Defendant Fluor [Enterprises] is not a citizen of the State of Florida since it
is incorporated under the laws of California and its principal place of business is in
California.”). As to Texas, see 1/17/2007 Notice of Removal filed in a Louisiana
                                          17
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1    Page 18 of 83




                                         51.

      FE acted at all times relevant to this action individually and through its

agents and employees, who are subsumed within the terms “FE” and “Fluor.”

                                         52.

      Defendant Fluor Intercontinental, Inc. (“FI”) is a domestic for-profit

corporation that provides services to the United States government in the Islamic

Republic of Afghanistan and other places.

                                         53.

      FI is a subsidiary of FE and has its principal place of business in Greenville,

South Carolina.

                                         54.

      FI is party to the contracts at issue in this case with the United States

government.



case, Victoriana v. Fluor Constructors Int’l, Inc., Case No. 07-0335, 2007 WL
4541771 (E.D. La.) (“Defendant, Fluor Enterprises, Inc., was incorporated in the
state of California, and has its principal place of business in the state of Texas.”).
As to South Carolina, see Ex. 9, 1/5/2010 Notice of Removal filed in a
Massachusetts case, Paul Mueller Co. v. Fluor Enterprises, Inc., Case No. 4:10-cv-
40002, 2010 WL 2150812 (D. Mass.) (“Defendant Fluor is a corporation organized
under the laws of California with its principal place of business in Greenville,
South Carolina.”). As to Texas again, see Ex. 10, 9/13/2017 Complaint filed in a
Virginia case, Fluor Enterprises, Inc. v. Mitsubishi Hitachi Power System
Americas, Inc., Case No. 3:17-cv-00622 (E.D. Va.) (“Fluor Enterprises, Inc.
(“Fluor”) is a California corporation with its principal place of business in Irving,
Texas”).
                                         18
    6:19-cv-00489-BHH      Date Filed 02/20/19    Entry Number 1     Page 19 of 83




                                         55.

      FI uses its relationships to other Fluor entities and ‘representatives’ to blur the

legal distinctions between Fluor entities.

                                          56.

      FI is subject to the jurisdiction of this Court because FI’s principal place of

business is in Greenville, South Carolina; FI regularly conducts business in South

Carolina; contracts to supply services in South Carolina; possesses real property in

Greenville, South Carolina; administered and performed significant parts of the

contracts at issue in this case in Greenville, South Carolina; resides in Greenville,

South Carolina; and because FI’s ‘employees’ and ‘representatives’ committed the

acts and omissions giving rise to this Complaint.

                                          57.

      Venue is proper as to FI under 28 U.S.C. § 1391 and assignable to the

Greenville Division under Local Civil Rule 3.01 DSC.

                                          58.

      FI acted at all times relevant to this action individually and through its

agents and employees, who are subsumed within the terms “FI” and “Fluor.”




                                             19
    6:19-cv-00489-BHH      Date Filed 02/20/19    Entry Number 1     Page 20 of 83




                                          59.

      Defendant Fluor Government Group International, Inc. (“FGG”) is a domestic

for-profit corporation that provides services to the United States government in the

Islamic Republic of Afghanistan and other places.

                                          60.

      FGG is a subsidiary of FE and has its principal place of business in Greenville,

South Carolina.

                                          61.

      FGG uses its relationships to other Fluor entities and its ‘representatives’ and

‘employees’ to blur the legal distinctions between Fluor entities.

                                          62.

      Though FI is the party to the contracts at issue in this case, FGG is the

‘employer’ of some of the personnel or ‘representatives’ carrying out Fluor’s

contractual obligations in the Islamic Republic of Afghanistan.

                                          63.

      FGG is subject to the jurisdiction of this Court because FGG has its

principal place of business in Greenville, South Carolina; regularly conducts

business in South Carolina; contracts to supply services in South Carolina;

possesses real property in Greenville, South Carolina; performed significant parts

of the contracts at issue in this case in Greenville, South Carolina; resides in


                                          20
       6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1    Page 21 of 83




Greenville, South Carolina; and because FGG’s employees committed the acts and

omissions giving rise to this Complaint.

                                           64.

        Venue is proper as to FGG under 28 U.S.C. § 1391 and assignable to the

Greenville Division under Local Civil Rule 3.01 DSC.

                                           65.

        FGG acted at all times relevant to this action individually and through its

agents and employees, who are subsumed within the terms “FGG” and “Fluor.”

III.    BACKGROUND FACTS

        A.    The Bombing

                                           66.

        On November 12, 2016, around 4:45 a.m, at the end of his shift at the

HAZMAT work center, the bomber Nayeb began walking, totally unsupervised by

Fluor, to the starting point of the Veterans Day 5K run to detonate his vest bomb, a

walk that took nearly an hour.

                                           67.

        By 5:38 a.m., more than 200 personnel residing at Bagram Airfield were

converging on the starting point of the run.

                                           68.




                                           21
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 22 of 83




      The Base Commander, Lieutenant General John C. Thomson, was en route

to the starting point to make the opening remarks.

                                        69.

      The 5K was scheduled to begin at 6:15 a.m. The densely-packed starting

point was less than three hundred meters from the blast site.

                                        70.

      Hencely prevented the bomber from reaching the starting point of the race.

                                        71.

      Hencely questioned the bomber about his purpose and destination.

                                        72.

      The bomber ignored Hencely’s questions.

                                        73.

      Hencely grabbed the bomber.

                                        74.

      The bomber detonated the vest bomb beside Hencely.



      B.     LOGCAP IV




                                         22
     6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 23 of 83




                                         75.

      Fluor voluntarily participates in a government contracting program known as

the Logistics Civil Augmentation Program (LOGCAP). 10

                                         76.

      LOGCAP was created in 1985 by Army Regulation 700–137 that anticipated

the use of civilian contractors in wartime situations.

                                         77.

      The object of LOGCAP is to retain civilian contractors to handle logistical

support tasks in conflict areas.

                                         78.

      In April 2008, the DOD awarded the fourth generation of support contracts,

known as LOGCAP IV, to three contractors, including Fluor.

                                         79.

      Fluor was awarded contract number W52P1J-07-D-0008.

                                         80.

      The LOGCAP IV contracts are indefinite quantity/indefinite delivery

contracts.


10
  “The LOGCAP program is built on the premise that unless war is formally
declared by the Congress, contractor performance (with rare exceptions which
cannot be the basis for planning) must be voluntary.” Army Reg. 700–137, 2–4
“Risk” (a).

                                          23
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 24 of 83




                                        81.

      In exchange for billions of dollars, Fluor agreed to abide by the terms of

LOGCAP IV (including the Statements of Work, Performance Work Statements,

Task Orders, and Letters of Technical Direction issued under LOGCAP IV) and

the Bagram Airfield Base Policies (collectively referred to as the “LOGCAP

Materials”).

                                        82.

      The LOGCAP Materials constitute the contracts with the U.S. government,

and set forth the parameters within which Fluor was required to perform.

                                        83.

      In July 2009, Fluor was awarded Task Order 005, a cost-plus-award-fee

contract.

                                        84.

      Fluor estimated Task Order 005 was potentially worth more than $7 billion

over five years. Ex. 11, 7/8/2009 Fluor Press Release, U.S. Army Awards Fluor

LOGCAP IV Task Order for Afghanistan (July 8, 2009).

                                        85.

      Task Order 005 was “the fourth and most significant task order to date in

terms of scope granted to Fluor under the LOGCAP IV program.” 7/8/2009 Fluor

Press Release.


                                         24
       6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1   Page 25 of 83




                                          86.

         Task Order 005 encompassed services and base life support for the eastern

and northern sections of the Islamic Republic of Afghanistan.

                                          87.

         Task Order 005 included in Fluor’s scope of work the Non-Tactical Vehicle

Yard where the bomber worked.

                                          88.

         As the prime contractor under the LOGCAP Materials, Fluor controlled and

was responsible for the Non-Tactical Vehicle Yard and the personnel working

there.

                                          89.

         As the prime contractor with oversight of the Non-Tactical Vehicle Yard,

Fluor was responsible for the actions of its LOGCAP personnel at the Non-Tactical

Vehicle Yard.

                                          90.

         Fluor’s April 1, 2013 Performance Work Statement, paragraph 01.07a, states

“[Fluor] is responsible for ensuring all personnel supporting [LOGCAP IV 005]

comply with the standards of conduct, and all terms/conditions set forth in [the]

PWS 11 and the Basic Contract. [Fluor] shall provide the necessary supervision for


11
     Performance work statement.
                                          25
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 26 of 83




personnel required to perform this contract.” Army Report at 10 (alterations in

original).

                                         91.

      Fluor’s April 1, 2013 Performance Work Statement, paragraph 01.07b, states

“[Fluor] shall hire HN 12 personnel and Subcontractors to the maximum extent

possible in performance of this contract when such recruitment practices meet legal

requirements. [Fluor] is responsible for oversight of such personnel or

Subcontractors to ensure compliance with all terms of the Basic Contract and this

PWS.” Army Report at 10 (alteration in original).



      C.     Fluor was Totally Responsible for the Bomber.

                                         92.

      The bomber was a local national, a citizen of the Islamic Republic of

Afghanistan.

                                         93.

      Fluor hired the bomber through a labor broker, Alliance Project Services,

Inc. (“APS”). 13 APS has an office in Leesburg, Virginia, but has only three


12
  Host nation.
13
  See Army Report at 10: “Nayeb was hired by Alliance Project Services, Inc. a
subcontractor of Fluor (Exhibits 5D, 5F, 5C). Alliance Project Services, Inc. is a
U.S. veteran owned business in Alexandria, Virginia, which specializes in hiring
host nation personnel in a labor broker capacity. . . . As the prime contractor with
                                         26
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 27 of 83




employees listed on its website, one of whom works remotely from his home in

Miami Florida. 14

                                        94.

      APS, the labor broker who found the bomber for Fluor, administered

payroll, time, and attendance for the bomber but the bomber’s work activities were

supervised by Fluor.15

                                        95.

      Fluor’s own “Afghanistan Country Manager” was in charge of all operations

pursuant to Fluor’s LOGCAP contract with the DOD. 16



the U.S. Government, and as the contractor with oversight of the Bagram Airfield
Non-Tactical Vehicle Yard, Fluor is responsible for all of its employees,
subcontractors, and subcontractor employee actions.”
14
   See Ex. 12, Alliance Project Services website. The listed employees are Tod
Nickles, President and CEO, Simon Forrester-Wood, VP of Logistics, Eric Hoeny,
VP of Supply Chain. Forrester-Wood is APS’s registered agent in Florida; his
listed address as such is a condominium in Miami. Those same employees are also
listed as employees of another corporation, “Alliance Professional Services
International, Inc.,” which is also apparently a labor broker for outfits like Fluor.
15
   See Army Report at 10: “Although Alliance Project Services, Inc. was
responsible for administration of Nayeb (payroll, time and attendance, etc.),
Nayeb’s work performance was supervised by Fluor while he was employed at the
Bagram Airfield Non-Tactical Vehicle Yard.” See also Ex. 7, LinkedIn page for
Steven M. Anderson.
16
   See Ex. 7, LinkedIn page for Steven M. Anderson: “Afghanistan Country
Manager - Fluor Corporation April 2016 - March 2018 • 2 years – Afghanistan -
Project Manager for LOGCAP contract for Fluor in Afghanistan; 6300 employees,
8 different locations. Executing all significant logistics operations in support of
military operations, to include food, fuel, water, waste management, transportation,
air operations, laundry, vector control and MWR support.”
                                         27
    6:19-cv-00489-BHH      Date Filed 02/20/19    Entry Number 1    Page 28 of 83




                                         96.

      Fluor claims that its foreign workers are its own employees. Fluor has stated

that its work in foreign countries “requires a virtual city of personnel, many of

whom are local people Fluor trains to serve as craft employees.” A Passion to

Build at 9.




                                         97.

      In order to meet its contractual obligations, Fluor had the right and ability to

control the bomber as Fluor’s employee.

                                         98.

      Fluor did in fact control the bomber as an employee.

                                         99.

      Fluor furnished the equipment and tools the bomber used to construct the

vest bomb.

                                        100.

      Fluor set the bomber’s work hours.

                                        101.

      Fluor set the duties of the bomber’s job.

                                        102.


                                          28
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 29 of 83




      Fluor dictated the terms of the bomber’s job.

                                        103.

      Fluor had the right and ability to fire the bomber.

                                        104.

      Fluor controlled the method of payment to the bomber.




                                        105.

      Fluor was contractually obligated to supervise and control the Non-Tactical

Vehicle Yard.

                                        106.

      The bomber’s work performance was supposed to be supervised by Fluor

while he was employed at the Non-Tactical Vehicle Yard.



                D.   Fluor’s Negligent Supervision of the Bomber

                                        107.

      Under the LOGCAP Materials, Fluor agreed that Fluor “shall provide the

necessary supervision for personnel required to perform this contract.” Army

Report at 10.




                                         29
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 30 of 83




                                        108.

        Under the LOGCAP Materials, Fluor was “responsible for oversight of

[local nationals and subcontractor personnel] to ensure compliance with all terms

of the [LOGCAP Materials].” Army Report at 10.

                                        109.

        The Army Investigation concluded “Fluor did not reasonably supervise

Nayeb at the work facility[.]” Army Report at 10.




                                        110.

        Fluor did not reasonably supervise the bomber at the Non-Tactical Vehicle

Yard because no Fluor supervisor actually supervised Nayeb at his worksite and

because no Fluor supervisor was ever told by Fluor that he had a responsibility to

supervise the HAZMAT work center, where Nayeb worked alone, constructing the

bomb.

                                       111.

        At the time of the bombing, the Non-Tactical Vehicle Yard was divided into

three separate work centers:

        (a) the Light Non-Tactical Vehicle work center;

        (b) the Heavy Non-Tactical Vehicle work center; and


                                         30
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 31 of 83




      (c) the HAZMAT work center.

                                       112.

      The HAZMAT work center was a row of adjacent containers with two

poorly-lit work areas that could not be monitored from either the Heavy or Light

work centers, each about 75 feet away. The HAZMAT work center was even

further away from the Non-Tactical Vehicle Yard office.

                                       113.

      From August 6, 2016 until November 12, 2016, the bomber worked the

night shift (6:00 p.m. to 6:00 a.m.) at the HAZMAT work center.

                                       114.

      While on the night shift, including the shift ending on November 12, 2016,

the bomber worked alone at the HAZMAT work center.

                                       115.

      While on the night shift, including the shift ending on November 12, 2016,

the bomber worked unsupervised at the HAZMAT work center.

                                       116.

      The bomber was often absent from the HAZMAT work center during his

work hours; he had wandered away. Army Report at 12.

                                       117.




                                        31
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1   Page 32 of 83




      A Fluor employee who worked in the Light Non-Tactical Vehicle Yard told

Army investigators “it was normal for [Nayeb] not to be in the work area.” Army

Report at 12 (alteration in original).

                                         118.

      Allowing the bomber to wander away, wholly unsupervised, from his

designated work area was negligent supervision.

                                         119.

      Three Fluor employees were supposed to supervise LOGCAP personnel,

including the bomber, at the Non-Tactical Vehicle Yard:

      a) the Heavy Non-Tactical Vehicle Lead Senior Mechanic;

      b) the Light Non-Tactical Vehicle Lead Senior Mechanic; and

      c) the Non-Tactical Vehicle Yard General Foreman.

                                         120.

      Each of the three Non-Tactical Vehicle Yard supervisors denied supervising

the bomber at the HAZMAT work center.

                                         121.

      Fluor’s Heavy Non-Tactical Vehicle Lead Senior Mechanic for the night

shift on November 12, 2016 denied responsibility for supervising the bomber at the

HAZMAT work center and blamed “the light vehicle maintenance bay employees




                                          32
      6:19-cv-00489-BHH   Date Filed 02/20/19   Entry Number 1   Page 33 of 83




[who] were responsible for ensuring [the bomber] was supervised and employed.”

Army Report at 11.

                                       122.

       Fluor’s Light Non-Tactical Vehicle Lead Senior Mechanic for the night shift

on November 12, 2016 denied responsibility for supervising the bomber at the

HAZMAT work center and stated he was “only accountable for local national

employees when they worked for him in the light vehicle bay” Army Report at 11–

12.

                                       123.

       Rexhep Rexhepi, Fluor’s own Logistics Supervisor with responsibilities

over 17 the Non-Tactical Vehicle Yard on November 12, 2016, denied responsibility

for supervising the bomber at the HAZMAT work center. Army Report at 12.

                                       124.

       Rexhepi blamed both the Heavy Non-Tactical Vehicle Lead Senior

Mechanic and the Light Non-Tactical Vehicle Lead Senior Mechanic for failing to

supervise the bomber.

                                       125.



17
  See Ex. 13, LinkedIn page for Rexhep Rexhepi: “MHE SME Logistics
Supervisor FLUOR – Present – Country MHE-SME Supervisor – Fluor
Government Group – September 2011 – Present . . . Bagram Air Field,
Afghanistan”
                                        33
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 34 of 83




      The truth is that no one supervised the bomber when the bomber worked at

the HAZMAT work center.

                                        126.

      The truth is that no one supervised the bomber at the HAZMAT work center

during his shift that ended on November 12, 2016.

                                        127.

      Fluor’s negligent supervision of the bomber enabled the bomber’s attack

against the Army and caused Hencely’s injuries.



      E.       Fluor’s Negligent Entrustment of Tools and Bomb-Building
               Materials to the Bomber

                                        128.

      Only Fluor LOGCAP personnel were authorized to check out tools from

Fluor’s tool room at the Non-Tactical Vehicle Yard.

                                        129.

      Fluor gave Army investigators contradictory statements in response to

questions regarding how and why the bomber was able to check out tools at all,

including tools totally unnecessary for and unrelated to his work at the HAZMAT

work center.




                                         34
      6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1    Page 35 of 83




                                        130.

       Fluor employees from the Non-Tactical Vehicle Yard told Army

investigators “only certain individuals could check out specific tools within the

Non-Tactical Vehicle Yard.” Army Report at 13.

                                        131.

       Other Fluor employees told Army investigators “any employee was able to

check out any tool, regardless of where that employee worked.” Army Report at

13.

                                        132.

       Both the statements in the two preceding paragraphs cannot be true; one or

the other is false. The fact that Fluor employees would not know which is true and

which is false is proof of sloppy procedures contrary to Fluor’s contracts and the

mandates of Base security.

                                        133.

       A Fluor employee told Army investigators “only the person who needed the

tool could sign the tool in or out from the tool room.” Army Report at 13.

                                        134.

       A Fluor employee told Army investigators “HAZMAT workers do not

require any tools in the performance of their job.” Army Report at 13.

                                        135.


                                         35
      6:19-cv-00489-BHH   Date Filed 02/20/19   Entry Number 1   Page 36 of 83




       A Fluor employee told Army investigators the bomber “did not require the

use of any special tools to complete his HAZMAT job.” Army Report at 13.

                                       136.

       A Fluor employee told Army investigators he “did not think it was normal

for the HAZMAT worker to sign out tools.” Army Report at 13.

                                       137.

       A Fluor employee told Army investigators “HAZMAT workers would only

check out tools if one of the maintenance guys requested help.” Army Report at

13.

                                       138.

       A Fluor employee told Army investigators HAZMAT workers would tell the

Fluor employee the name of the mechanic that needed the tool when checking out

tools from the tool room. Army Report at 13.

                                       139.

       The bomber did not tell Fluor employees the name of a mechanic that

needed a tool when the bomber checked out tools from the tool room.

                                       140.

       The bomber did not require any tools from the Fluor tool room to perform

his job at the HAZMAT work center.




                                        36
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 37 of 83




                                        141.

      Fluor’s tool room logs show that between August 10, 2016 and November

10, 2016, the bomber checked out tools not associated with his duties at the

HAZMAT work center. Army Report at 12.

                                        142.

      Fluor’s tool room logs show the bomber checked out a multimeter nine

times between August 10, 2016 and November 10, 2016 for up to six hours at a

time. Army Report at 12.



                                        143.

      A multimeter is a tool used to measure electrical voltage, current, and

resistance.

                                        144.

      Nothing about the bomber’s job required that he use a multimeter.

                                        145.

      A multimeter is used to build a bomb.

                                        146.

      Fluor negligently failed to apprehend the obvious significance of a known

former member of the Taliban (whom Fluor knew was unsupervised and was




                                         37
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 38 of 83




repeatedly wandering away from his job site) checking out a device useful to build

a bomb from Fluor’s tool room.

                                       147.

      Twice, Fluor’s tool room supervisor asked the bomber why he needed a

multimeter during work.

      a)    The bomber once replied he needed a multimeter to fix a radio.

      b)    The bomber once replied he needed a multimeter to fix hair clippers.

                                       148.

      Neither of the bomber’s stated reasons for checking out the multimeter were

related to his job at the HAZMAT work center.

                                       149.

      Fluor did nothing to determine whether the bomber’s two stated reasons for

checking out a multimeter were true.

                                       150.

      Fluor did nothing in response to a known former member of the Taliban

checking a tool out of the Fluor tool room which the bomber indisputably and

admittedly did not need to perform his job duties but which could be used to build

a bomb.




                                        38
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 39 of 83




                                         151.

      Fluor’s failure to reasonably supervise the use of tools by its LOGCAP

personnel, including the bomber, allowed the bomber to construct the vest bomb

while working for Fluor at Fluor’s HAZMAT work center.

                                         152.

      The Army Investigation concluded the “evidence supports complacency and

a lack of reasonable supervision by Fluor supervisors over Nayeb and other Local

Nationals at the Non-Tactical Vehicle Yard work facility that enabled Nayeb’s

nefarious plan.” Army Report at 13.

                                         153.

      The bomber’s vest bomb was assembled on Bagram Airfield by the bomber

at his Fluor-controlled workplace inside the Non-Tactical Vehicle Yard and was

not preassembled prior to entering Bagram Airfield.

                                         154.

      Army investigators suspect the bomber smuggled “small quantities of

homemade explosives onto Bagram Airfield over approximately four months.”

Army Report at 49.

                                         155.

      The string used to assemble the bomber’s vest bomb was a forensic match to

string found at the bomber’s worksite.


                                          39
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1    Page 40 of 83




                                        156.

      Fluor owned the string the bomber used to assemble the vest bomb.

                                        157.

      Fluor owned the components used as projectiles in the vest bomb.

                                        158.

      The bomber got the projectiles used in the vest bomb from Fluor.

                                        159.

      Army investigators found components (nuts and bolts) similar to the

components the bomber used as projectiles in the vest bomb at the bomber’s

worksite.

                                        160.

      Those nuts and bolts were not necessary for any job duties the bomber had at

the HAZMAT work center.

                                        161.

      Such nuts and bolts are commonly used as projectiles in self-made bombs.

                                        162.

      As a result of Fluor’s complete failure to supervise and monitor the bomber,

Fluor failed to detect his suspicious use of tools and nuts and bolts unnecessary to

his job duties at the HAZMAT work center.




                                         40
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 41 of 83




                                       163.

      The switch used to trigger the vest bomb was similar to switches that were

readily available and unaccounted for in a trash container at the bomber’s worksite.

                                       164.

      Fluor owned the switch used to trigger the vest bomb.

                                       165.

      Fluor’s negligent entrustment of tools and bomb-building materials to the

bomber enabled the bomber’s attack against the Army and directly caused

Hencely’s injuries.



      F.     Fluor’s Negligent Supervision in Failing to Escort the Bomber Off
             the Base.

                                       166.

      Fluor’s local national employees required a Bagram Airfield access badge to

enter the Base.

                                       167.

      Verifiable employment on Bagram Airfield was a pre-condition for a local

national to receive a Bagram Airfield access badge.




                                         41
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 42 of 83




                                          168.

      Under the LOGCAP Materials, Fluor was responsible for providing the

“transportation and supervision” for its local national employees, including the

bomber. Army Report at 13.

                                          169.

      Fluor’s transportation and supervision responsibilities included the

transportation and supervision of its local national employees, including the

bomber, from the Entry Control Point to the Non-Tactical Vehicle Yard at the

beginning of each shift and from the Non-Tactical Vehicle Yard to the Entry

Control Point at the end of each shift.

                                          170.

      Fluor was required to provide employees to serve as escorts for local

nationals who worked in the Non-Tactical Vehicle Yard, including the bomber.

                                          171.

      Fluor admitted it was obligated to supervise the Non-Tactical Vehicle Yard

in accordance with the base access control policy, but Fluor failed to do so. For

example, Fluor did not escort the bomber off the Base on November 12, 2016.

                                          172.

      Fluor also did not supervise the Non-Tactical Vehicle Yard “in accordance

with the base access control policy” because Fluor’s escort practices violated the


                                           42
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1     Page 43 of 83




policy that required escorts to “remain in close proximity and remain in constant

view of the individuals they are escorting.” Army Report at 14.

                                        173.

      Fluor’s escorts did not remain in close proximity or remain in constant view

of the individuals they were escorting, including the bomber.

                                        174.

      Instead, Fluor used a sign in/sign out sheet filled out by the night shift Local

Team Lead.

                                        175.

      The Local Team Lead did not visually ensure that every local national

employee got on the bus to leave the Base, as was required.

                                        176.

      Instead, the Local Team Lead merely observed which employees had signed

the sheet claiming to have boarded the bus to leave the Base.

                                        177.

      Fluor employees thus relied on the local nationals themselves, including the

bomber, to ensure that local nationals were accounted for and on the bus at the end

of each shift. That compromised and violated the entire purpose of the mandatory

security procedures.




                                         43
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1     Page 44 of 83




                                         178.

      Fluor changed its Non-Tactical Vehicle Yard escorts every week.

                                         179.

      As a result, Fluor escorts did not know the names of the Fluor local national

employees they were supposed to be escorting.

                                         180.

      Fluor’s negligent escort practices were ripe for abuse.

                                         181.

      On November 11, 2016, the bomber told another local national Fluor

employee he would miss the bus on November 12, 2016 because of a HAZMAT

class requirement. Army Report at 14.

                                         182.

      Fluor did nothing to attempt to ascertain the truth of that statement, or to

supervise or monitor the whereabouts of the bomber thereafter.

                                         183.

      In fact, the bomber did not have a HAZMAT class requirement to attend on

November 12, 2016.

                                         184.

      The bomber had taken the class only a month before on October 2, 2016 and

did not require the class for another year.


                                          44
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1    Page 45 of 83




                                         185.

        On November 12, 2016, the bomber did not show up to be escorted off the

Base.

                                         186.

        Fluor did nothing in response to the bomber’s failure to appear for escort off

the Base on the morning of the bombing.

                                         187.

        Fluor did nothing prior to the detonation of the vest bomb to alert the Army

or Base officials to the bomber’s absence from the escort bus on November 12,

2016.

                                         188.

        The Army Investigation concluded “[t]he preponderance of evidence shows

a lack of reasonable supervision by Fluor while escorting Local Nationals to and

from the Non-Tactical Vehicle Yard.” Army Report at 15.

                                         189.

        Fluor’s negligent supervision of the bomber’s escort off the Base enabled the

bomber’s attack against the Army and caused Hencely’s injuries.




                                          45
       6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 46 of 83




          G.   Fluor’s Negligent Retention of the Bomber

                                           190.

         Retaining an Afghan national—a known former member of the Taliban—

who was known to wander away from his designated work area contrary to

contractually-required security imperatives, was negligent retention.

                                           191.

         The Light Non-Tactical Vehicle Lead Senior Mechanic had caught the

bomber sleeping in the HAZMAT work center area in a sleeping bag.

                                           192.

         The Light Non-Tactical Vehicle Lead Senior Mechanic had caught the

bomber reading the Quran during work hours.

                                           193.

         The LOGCAP IV Afghanistan HCN18 Labor Support Statement of Work

provides that sleeping while at work or unsatisfactory job performance are “cause

for disciplinary action up to and including termination.” Army Report at 12.

                                           194.

         Fluor knew of the bomber’s poor job performance at the HAZMAT work

center.




18
     Host country national.
                                            46
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 47 of 83




                                       195.

      Fluor never took any disciplinary action against the bomber.

                                       196.

      The Army Investigation concluded the evidence of the bomber’s poor work

performance constituted “evidence to support failings by Fluor in the continued

employment of Nayeb.” Army Report at 15.

                                       197.

      The Army Investigation concluded the “failure to enforce a work-related

standard of performance and the unjustified retention of Nayeb amounts to a lack

of reasonable supervision on behalf of Fluor.” Army Report at 12.

                                       198.

      Fluor’s retention of the bomber—a known former Taliban member—after

his poor performance, was unreasonably dangerous.

                                       199.

      Fluor’s negligent retention of the bomber enabled the bomber’s attack

against the Army and caused Hencely’s injuries.




                                        47
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 48 of 83




      H.    Fluor’s Breach of Contract

                                       200.

      Under the LOGCAP Materials, Fluor was “responsible for ensuring all

personnel supporting [LOGCAP IV 005] comply with the standards of conduct,

and all terms/conditions set forth in [the Performance Work Statement] and the

Basic Contract.” Army Report at 10.

                                       201.

      Fluor did not ensure the bomber complied with the standards of conduct or

the terms and conditions of the LOGCAP Materials.



                                       202.

      The bomber did not comply with the standards of conduct or the terms and

conditions of the LOGCAP Materials.

                                       203.

      The bomber’s construction of the vest bomb at Fluor’s HAZMAT work

center did not comply with the standards of conduct or the terms and conditions set

forth in the LOGCAP Materials.




                                        48
    6:19-cv-00489-BHH     Date Filed 02/20/19    Entry Number 1   Page 49 of 83




                                       204.

      The bomber’s attack against the Army on November 12, 2016 did not

comply with the standards of conduct or the terms and conditions set forth in the

LOGCAP Materials.

                                       205.

      Allowing the bomber to wander away, wholly unsupervised, from his

designated work area was a breach of contract.

                                       206.

      Fluor employees admitted no one supervised the bomber at the HAZMAT

work center. Army Report at 12–13. That was a breach of contract.

                                       207.

      Fluor did not meet its contractual obligations to reasonably supervise the

bomber when Fluor allowed the bomber to check out tools from the tool room,

including tools unnecessary to the bomber’s job, that the bomber used to construct

the vest bomb.

                                       208.

      Fluor did not meet its contractual obligations to reasonably supervise the

bomber when Fluor allowed the bomber to use Fluor property as components in the

vest bomb.




                                        49
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 50 of 83




                                       209.

      Fluor did not meet its contractual obligations when it violated the base

access control policy by failing to escort the bomber off the Base on November 12,

2016 and by failing to have Fluor escorts remain in close proximity to and in

constant view of the bomber when escorting the bomber.

                                       210.

      Fluor’s breach of these and other contractual obligations enabled the

bomber’s attack against the Army and caused Hencely’s injuries.



      I.    The Significance of Fluor’s Neglect

                                       211.

      The entire reason Fluor was contractually obligated to continually monitor

Afghan nationals like Nayeb while they were on Base and ensure they were




                                         50
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 51 of 83




escorted on to the Base to their work site and then off the Base—in sight of a Fluor

escort at all times—was because security was an imperative concern.

                                        212.

      Fluor well knew that in Afghanistan, and on American military bases in

particular, suicide bombers were a constant and dire threat.

                                        213.

      There were at least 1,137 total suicide attacks in Afghanistan from 2006 to

October 31, 2016. These suicide attacks killed 5,359 people. Ex. 14, University of

Chicago Project on Security and Terrorism, Suicide Attack Database, results of

Afghanistan search from 2006–2016, available at

http://cpostdata.uchicago.edu/search_new.php (“Suicide Attack Database”).

Afghanistan is approximately the size of Texas. In that same time period there

was one (1) suicide attack in the State of Texas. Ex. 15 Suicide Attack Database,

results of United States search from 2006–2016.

                                        214.

      Of the 1,137 total suicide attacks, the Taliban is known to have executed

745, or 65.52% of all suicide attacks in Afghanistan from 2006 to October 31,

2016. Suicide Attack Database.




                                         51
     6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1   Page 52 of 83




                                       215.

      Of the 1,137 total suicide attacks, 381, or 33.51%, were committed by

unknown groups. Suicide Attack Database. Many of the suicide attacks

committed by unknown groups were likely committed by the Taliban as well.

                                       216.

      From 2006 to October 31, 2016, the Taliban executed an average of 67.72

suicide attacks per year. Suicide Attack Database.

                                       217.

      In 2014, the Taliban executed 78 suicide attacks in Afghanistan. Suicide

Attack Database.

                                       218.

      In 2015, the Taliban executed 57 suicide attacks in Afghanistan. Suicide

Attack Database.

                                       219.

      Because of increasing violence in the country, the reintegration program19

under which the bomber had been hired as a former Taliban member was shut




19
  The “reintegration” program was part of the “Afghanistan Peace and
Reintegration Program” adopted pursuant to the FY2010 National Defense
Authorization Act. Army Report at 9. The United States participated and funded
the program until it was shut down in on March 31, 2016. SIGAR Quarterly
Report, October 2016 at 161.
                                        52
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 53 of 83




down in March 2016—eight months before the deadly attack on November 12,

2016.

                                        220.

        The reintegration program was shut down because “armed violence and

insecurity in [Afghanistan] . . . largely increased” during the program and there

was a lack of evidence that “reintegrees sustainably reintegrated back into

community life and transformed into productive members of society.” SIGAR

Quarterly Report, October 2016 at 161. 20

                                        221.

        Fluor knew that the reintegration program had been shut down and Fluor

knew the reason it had failed was precisely because former Taliban members like

Nayeb posed a significant risk of not reintegrating, but of remaining loyal

members of, and insurgents for, the Taliban.

                                       222.

        Fluor did nothing to change its conduct and ensure Base security by

complying with its contractual obligations, despite knowledge of the continuing

proliferation of suicide attacks, despite knowledge the reintegration program under



20
  The acronym “SIGAR” stands for “Special Inspector General for Afghanistan
Reconstruction. That person, appointed by the President of the United States,
provides independent and objective reports quarterly to the United States Congress
on congressionally-mandated topics. SIGAR Quarterly Report, October 2016.
                                         53
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 54 of 83




which Nayeb had been hired had been shut down, and despite continuing

knowledge that Nayeb was a former member of the Taliban.

                                         223.

      It was foreseeable that the Taliban would execute and attempt to execute a

large number of suicide attacks each year in Afghanistan.

                                         224.

      It was foreseeable that a former member of the Taliban would in fact remain

loyal to the Taliban.

                                         225.

      It was foreseeable that a former member of the Taliban would execute a

suicide attack against the Army if given the opportunity. The bomber’s poor

performance at work and his documented use of suspicious and unnecessary tools

only made the attack more foreseeable.

                                      226.

      Fluor’s negligent supervision, negligent entrustment, and negligent retention

of the bomber made the attack on November 12, 2016 possible.




                                          54
      6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1     Page 55 of 83




IV.    JUSTICIABILITY AND IMMUNITY

                                         227.

       Fluor has argued in past cases that its activities at Bagram Airfield present

nonjusticiable “political questions”; and/or that tort claims against Fluor for

activities at Bagram Airfield are preempted by the “combatant activities exception”

to the federal government’s waiver of immunity in the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. § 2680(j); and/or that Fluor is entitled to “derivative

sovereign immunity” based on the “discretionary function exception” to the FTCA,

28 U.S.C. § 2680(a).

                                         228.

       Those arguments do not apply to private military contractors such as Fluor

in circumstances such as these, where the bomber, Fluor’s employee, attacked the

U. S. Army on November 12, 2016. See, e.g., Norat v. Fluor Intercontinental,

Inc., No. 6:14-CV-04902-BHH, 2018 WL 1382666, at *2 (D.S.C. Mar. 19, 2018).



       A.     Hencely’s Actions

                                         229.

       Hencely’s actions related to the bomber on November 12, 2016 were

reasonable.




                                          55
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 56 of 83




                                        230.

      Hencely’s actions related to the bomber on November 12, 2016 were

prudent.

                                        231.

      Hencely’s actions related to the bomber on November 12, 2016 were brave.

                                        232.

      Hencely’s actions related to the bomber on November 12, 2016 were heroic.



      B.     Political Question Doctrine

                                       233.

      The Army did not have complete, direct, or actual control over the

supervision of the bomber.

                                        234.

      The Army did not have complete, direct, or actual control over Fluor when

Fluor’s employee, the bomber, attacked the Army on November 12, 2016.

                                        235.

      The Army did not have complete, direct, or actual control over Fluor’s

employee, the bomber, when he constructed the vest bomb at the worksite that

Fluor controlled, using Fluor tools and materials, during the work hours of his

Fluor job.


                                         56
     6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1     Page 57 of 83




                                        236.

      Fluor itself had complete, direct, and actual control over the bomber. 21

                                        237.

         The LOGCAP Materials unequivocally state

      (a) “[Fluor] is responsible for oversight of such personnel or Subcontractors

         to ensure compliance with all terms of the Basic Contract and this PWS.”

         Army Report at 10 (alteration in original) (emphasis added).

          “[Fluor] is responsible for ensuring all personnel supporting [LOGCAP

         IV 005] comply with the standards of conduct, and all terms/conditions

         set forth in [the Performance Work Statement] and the Basic Contract.”

         Army Report at 10.

                                       238.

      Fluor should have had complete, direct, and actual control over the bomber

at all times the bomber was on Base.

                                       239.

      Fluor was obligated as a matter of contract to have complete, direct, and

actual control over the bomber at all times the bomber was on Base.



21
  See, e.g., Al Shimari v. CACI Premier Tech., Inc., 840 F.3d 147, 155, 158 (4th
Cir. 2016) (distinguishing between formal and actual control) (quoting Taylor v.
Kellogg Brown & Root Servs.ices, Inc., 658 F.3d 402 (4th Cir. 2011)).

                                         57
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1     Page 58 of 83




                                         240.

      Fluor’s obligation to provide Base security meant Fluor should have had

complete, direct, and actual control over the bomber at all times the bomber was

on Base.

                                         241.

        Fluor itself had complete, direct, and actual control over the Non-Tactical

Vehicle Yard.

                                          242.

      Fluor itself had complete, direct, and actual control over Fluor’s HAZMAT

work center.

                                          243.

      The Army did not have complete, direct, or actual control over Fluor’s Non-

Tactical Vehicle Yard or Fluor’s HAZMAT work center.

                                          244.

      The Army did not “direct” Fluor to

      (a) So fail to supervise the bomber that he was able to construct the bomb

           vest while on the job for Fluor, at Fluor’s facility, using Fluor’s tools and

           materials;

      (b) So fail to supervise the bomber that he worked alone at Fluor’s facility

           and wandered about the Base unsupervised;


                                           58
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1    Page 59 of 83




      (c) So fail to supervise the bomber that he used Fluor’s tools, including a

          multimeter for which he had no need except to build a bomb, to construct

          a bomb intended to kill American servicemen and women;

      (d) So fail to supervise the bomber that he was not escorted off the base

          when Fluor’s contractual obligations and duty to preserve Base security

          both required that he be escorted off the base;

      (e) Completely fail to ensure that Fluor’s escorts remained “in close

          proximity and remain in constant view” of the bomber, as required by

          Fluor’s contractual obligations and security duties;

      (f) So fail to supervise the bomber that he was able to attack the U. S. Army

          on November 12, 2016.

                                        245.

      Fluor’s actual ability to disregard and violate Army policies and the

LOGCAP Materials is itself evidence that the military did not exert complete,

direct, or actual control over Fluor.

                                        246.

      A decision on the merits of Hencely’s claims does not require the Court to

“question sensitive judgments made by the military” because to the extent the




                                         59
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 60 of 83




Army made any decisions that should have guided Fluor’s conduct, Fluor violated,

ignored, and disobeyed those decisions.22

                                        247.

      No military decisions supposedly governing Fluor’s conduct required that

Fluor commit the actions and derelictions of duty referenced herein.

                                        248.

      Fluor’s conduct was not governed by military decisions when Fluor violated

specific decisions, policies, and provisions of the LOGCAP Materials and Base

policies.

                                        249.

      Fluor’s actual ability to disregard Fluor’s obligations under the LOGCAP

Materials is itself evidence that military decisions did not govern Fluor’s conduct.



      C.     The Combatant Activities Exception Does Not Apply

                                        250.

      When private military contractors like Fluor work pursuant to a “statement

of work,” as Fluor was doing, the Army has expressly disclaimed the type of




22
  See, e.g., Al Shimari v. CACI Premier Tech., Inc., 840 F.3d 147, 155 (4th Cir.
2016) (quoting Taylor v. Kellogg Brown & Root Servs., Inc., 658 F.3d 402 (4th
Cir. 2011)).
                                         60
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 61 of 83




control required to invoke the combatant activities exception under Boyle v. United

Techs. Corp., 487 U.S. 500, 500 (1988).

                                        251.

       Fluor’s supervision of the Non-Tactical Vehicle Yard was not a combat

activity.

                                        252.

       Fluor’s supervision of the HAZMAT center, the disposal of motor oil from

servicing non-tactical vehicles, was not a combat activity.

                                        253.

       Fluor was not integrated into the military’s chain of command such that the

military retained command authority over Fluor’s supervision of the Non-Tactical

Vehicle Yard and Fluor’s LOGCAP personnel, including the bomber.

                                        254.

       Fluor’s actual ability to violate the terms of the LOGCAP Materials show

Fluor was not integrated into the military’s chain of command such that the

military retained command authority over Fluor’s supervision of the Non-Tactical

Vehicle Yard and Fluor’s LOGCAP personnel, including the bomber.

                                        255.

       Fluor’s negligence was the result of discretionary decisions by Fluor alone.




                                          61
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1    Page 62 of 83




      D.     Derivative Sovereign Immunity

                                         256.

      A private military contractor cannot seek derivative sovereign immunity

unless the “government authorized the contractor’s action.” In re KBR, Inc., Burn

Pit Litig., 744 F.3d 326, 342 (4th Cir. 2014).



                                         257.

      The government, in this instance the U. S. Army, did not “authorize” the

Fluor actions at issue in this case.

                                         258.

      The Army did not “authorize” Fluor’s actions and Fluor was not “carrying

out [the Army’s] will” when Fluor:

                  (a) So failed to supervise the bomber that he was able to construct

                     the bomb vest while on the job for Fluor, at Fluor’s facility,

                     using Fluor’s tools and materials;

                  (b) So failed to supervise the bomber that he worked alone at

                     Fluor’s facility and wandered about the Base unsupervised;

                  (c) So failed to supervise the bomber that he used Fluor’s tools,

                     including a multimeter for which he had no need except to




                                          62
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1   Page 63 of 83




                    build a bomb, to construct a bomb intended to kill American

                    servicemen and women;

                 (d) So failed to supervise the bomber that he was not escorted off

                    the base when Fluor’s contractual obligations and duty to

                    preserve Base security both required that he be escorted off the

                    base;

                 (e) Completely failed to ensure that Fluor’s escorts remained “in

                    close proximity and remain in constant view” of the bomber,

                    as required by Fluor’s contractual obligations and security

                    duties;

                 (f) So failed to supervise the bomber that he was able to attack the

                    U. S. Army on November 12, 2016.

                                         259.

      Because Fluor’s acts and omissions in this case transgressed the will of the

Army at every turn and because the Army did not authorize Fluor’s negligence or

the bomber’s attack on U.S. soldiers, Fluor is not entitled to derivative sovereign

immunity in this case.




                                          63
     6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1    Page 64 of 83




V.    SOUTH CAROLINA LAW APPLIES

                                           260.

      South Carolina has an overwhelming interest in regulating the conduct of its

corporate citizens, in this case, Fluor.

                                           261.

      The laws of the Islamic Republic of Afghanistan cannot apply in this case

because they violate the public policy of the state of South Carolina and of the

United States.

                                           262.

      The laws of the Islamic Republic of Afghanistan do not recognize the

freedom of religion that is a bedrock principle in all courts of the United States.

                                           263.

      Article 1 of the Civil Code of the Republic of Afghanistan states “In cases

no provision of law exists, courts shall decide in accordance with general

principles of Hanafi Jurisprudence of Islamic Sharia in order to secure justice in

the best possible way.” Ex. 16, Civil Code of the Republic of Afghanistan at pdf

page 2. This means if there were not a specific code provision answering a legal

question in this case, the Court would be required to look to the general principles




                                            64
      6:19-cv-00489-BHH    Date Filed 02/20/19   Entry Number 1     Page 65 of 83




of Sharia law. If that did not answer the question, Article 2 directs the Court to

turn to the “common custom” of the Islamic Republic of Afghanistan.

                                         264.

       Turning to the “general principles of Hanafi Jurisprudence of Islamic

Sharia” for every unanswered point of law violates the fundamental right to

freedom of religion in the United States and violates the public policy of the

United States and every state in the nation.



VI.    CLAIMS

                            Amalgamation of Interests

                                         265.

       Plaintiff incorporates herein the preceding paragraphs 1 through 264.

                                         266.

       Fluor constitutes a single business enterprise under South Carolina law.

                                         267.

       Fluor is “an amalgamation of corporate interests, entities, and activities so as

to blur the legal distinction between the corporations and their activities.” Pertuis

v. Front Roe Restaurants, Inc., 423 S.C. 640, 651 (2018), reh’g denied (Aug. 16,

2018).




                                          65
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1     Page 66 of 83




                                         268.

      Fluor uses its subsidiaries and its subsidiaries’ subsidiaries to play shell

games regarding venue, jurisdiction, employment, and liability in courts around the

country. Fluor’s intentional and public blurring of all Fluor entities into one,

Fluor’s manipulation of the corporate form, and Fluor’s manipulation of the status

of its ‘employees’ and ‘representatives,’ constitutes bad faith, abuse, fraud,

wrongdoing, and injustice.

                                         269.

      As a result, each Fluor Defendant in this case is liable for the conduct and

obligations of every other Fluor Defendant in this case.

                                       Count 1

                               Negligent Supervision

                                         270.

       Plaintiff incorporates herein the preceding paragraphs 1 through 269.

                                         271.

      The bomber intentionally constructed the vest bomb and intentionally

attacked U.S. soldiers, including Hencely, when he detonated the vest bomb.

                                         272.

      The bomber was on premises in the possession of Fluor at the Non-Tactical

Vehicle Yard.


                                          66
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1   Page 67 of 83




                                         273.

        The bomber was only able to enter Bagram Airfield because he was a Fluor

employee.

                                         274.

        The bomber used Fluor’s property to construct the vest bomb.

                                         275.

        The bomber used Fluor’s property as components and projectiles of the vest

bomb.

                                         276.

        Fluor knew or had reason to know it had the ability to control the bomber.

Fluor acknowledged its ability to control the bomber when it entered into the

LOGCAP Materials and agreed to control the bomber’s conduct and ensure the

bomber complied with the LOGCAP Materials and Base policies.

                                         277.

        Fluor knew or had reason to know of the necessity of and opportunity to

control the bomber, whom Fluor knew to be a former member of the Taliban.

Fluor acknowledged the necessity of and opportunity to control the bomber when it

contractually obligated itself to control the bomber’s conduct in the LOGCAP

Materials.




                                          67
     6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 68 of 83




                                         278.

       Fluor understood the importance and necessity of controlling the bomber as

part of its work in Afghanistan under LOGCAP IV. Fluor acknowledged that in

Afghanistan “there can be no mission failure.” A Passion to Build at 178.

                                         279.

       Fluor did not exercise reasonable care to control the bomber.

                                         280.

       Fluor’s negligent supervision of the bomber proximately caused Hencely’s

injuries.

                                         281.

       But for Fluor’s negligent supervision, Hencely would not have been injured.

                                      Count 2.

                               Negligent Entrustment

                                         282.

       Plaintiff incorporates herein the preceding paragraphs 1 through 281.

                                         283.

       Negligent entrustment includes “entrusting [an] employee with a tool that

created an unreasonable risk of harm to the public.” James v. Kelly Trucking Co.,

377 S.C. 628, 631 (2008).




                                          68
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 69 of 83




                                        284.

      Fluor knew the bomber did not require tools from the tool room to perform

his job at the HAZMAT work center.

                                        285.

      Fluor knew the bomber did not require a multimeter to perform his job at the

HAZMAT work center.

                                        286.

      Fluor knew there was no legitimate reason for the bomber to check out a

multimeter nine times for up to six hours at a time in the three months before the

attack.

                                        287.

      Fluor knew hiring a former member of the Taliban carried a greater risk of

harm precisely because of the increased risk that a former Taliban member would

attack the Army. This heightened risk required heightened supervision.

                                        288.

      Fluor knew its government projects had “strict compliance regulations” and

required even greater supervision and oversight than its other engineering and

construction work. A Passion to Build at 131.




                                         69
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 70 of 83




                                        289.

      The president of Fluor Government Group said, “While Fluor’s commercial

projects have challenging requirements, government projects are distinguished by

their strict compliance regulations. We must understand the rules and deliver

projects in such a way that they can withstand federal and public scrutiny long

after the work is complete. [Fluor’s Government Group employees are] the

custodians of the American people’s tax dollars, and therefore correctly held to a

high level of oversight.” A Passion to Build at 131.

                                        290.

      Entrusting the bomber with tools from the tool room created an unreasonable

risk of harm that the tools would be used in an attack.

                                        291.

      Entrusting the bomber with a multimeter created an unreasonable risk of

harm that the multimeter would be used in an attack.

                                        292.

      Fluor’s negligent entrustment of tools to the bomber proximately caused

Hencely’s injuries.

                                        293.

      But for Fluor’s negligent entrustment of tools to the bomber, Hencely would

not have been injured.


                                         70
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 71 of 83




                                        Count 3.

                              Negligent Retention

                                        294.

       Plaintiff incorporates herein the preceding paragraphs 1 through 293.

                                        295.

      Fluor knew the bomber was a former member of the Taliban.

                                        296.

      Fluor knew the bomber slept on the job.

                                        297.

      Fluor knew the bomber read the Quran on the job.

                                        298.

      Fluor knew the bomber frequently wandered away from his designated job

site at the HAZMAT work center, totally without any supervision by Fluor.

                                        299.

      Fluor knew the bomber checked out tools he did not need, including the

multimeter, from the Fluor tool room.

                                        300.

      Fluor knew the bomber was not present to be escorted off the Base on the

morning of November 12, 2016.


                                         71
     6:19-cv-00489-BHH     Date Filed 02/20/19    Entry Number 1    Page 72 of 83




                                         301.

       In the setting of a military base in the Islamic Republic of Afghanistan,

Fluor’s negligent retention of a former member of the Taliban was unreasonably

dangerous to others, including Hencely.

                                         302.

       Fluor’s negligent retention of the bomber proximately caused Hencely’s

injuries.

                                         303.

       But for Fluor’s negligent retention of the bomber, Hencely would not have

been injured.

                                       Count 4.

                                 Vicarious Liability

                                         304.

       Plaintiff incorporates herein the preceding paragraphs 1 through 303.

                                         305.

       The failures of supervision, entrustment, and retention alleged in this

Complaint proximately caused Hencely’s injuries.

                                         306.

       But for the failures of supervision, entrustment, and retention alleged in this

Complaint, Hencely would not have been injured.


                                          72
     6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1   Page 73 of 83




                                          307.

       Regardless of whether Nayeb or other LOGCAP personnel were direct

employees of Fluor or were direct employees of a Fluor subcontractor, Fluor

assumed a nondelegable duty to supervise the bomber.

                                          308.

       Fluor contractually obligated itself to ensure “all personnel supporting

[LOGCAP IV 005] comply with the standards of conduct, and all terms/conditions

set forth in [the] PWS and the Basic Contract. [Fluor] shall provide the necessary

supervision for personnel required to perform this contract.” Army Report at 10

(alterations in original).

                                          309.

       Fluor contractually obligated itself to supervise its employees, local

nationals, and its subcontractors’ personnel “to ensure compliance with all terms of

the [LOGCAP Materials].” Army Report at 10.

                                          310.

       Even if Fluor’s subcontractors’ direct employees were immediately

responsible for the failures of supervision, entrustment, and retention alleged in

this Complaint, Fluor is vicariously liable for Hencely’s injuries, “regardless of any

fault on the part of [Fluor].” Simmons v. Tuomey Reg’l Med. Ctr., 330 S.C. 115,

123 (Ct. App. 1998), aff’d as modified, 341 S.C. 32 (2000).


                                           73
    6:19-cv-00489-BHH        Date Filed 02/20/19   Entry Number 1   Page 74 of 83




                                       Count 5.

                                  Negligent Control

                                          311.

       Plaintiff incorporates herein the preceding paragraphs 1 through 310.

                                          312.

      Regardless of whether Nayeb or other supervisory personnel were direct

employees of Fluor or were direct employees of Fluor subcontractors, Fluor

supervised the Non-Tactical Vehicle Yard and all its subcontractors’ employees on

the Base.

                                          313.

      Fluor failed in its duty to prevent its employees or its subcontractors’

employees from doing their jobs in a way that was unreasonably dangerous to

others, including Hencely.

                                          314.

      Fluor knew or should have known its employees or subcontractors’

employees failed to supervise the bomber, negligently entrusted the bomber with

tools and materials, negligently failed to escort the bomber off the Base, and

negligently retained the bomber after poor work performance.




                                           74
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 75 of 83




                                         315.

      Fluor knew or should have known about the dangerous conditions created by

its employees or subcontractors’ employees.

                                         316.

      Fluor failed to exercise reasonable care to remedy the dangerous conditions

created by its employees or subcontractors’ employees.

                                         317.

      Fluor had the opportunity to prevent the widespread and dangerous lack of

supervision, entrustment, escort, and retention by exercising the power of control

Fluor was obligated to retain—and did retain—as stated in the LOGCAP

Materials.

                                         318.

      Fluor’s negligent control of its employees or subcontractors’ employees

proximately caused Hencely’s injuries.

                                         319.

      But for Fluor’s negligent control of its employees or subcontractors’

employees, Hencely would not have been injured.




                                          75
    6:19-cv-00489-BHH      Date Filed 02/20/19    Entry Number 1   Page 76 of 83




                                       Count 6.

                                   Breach of Contract

                                          320.

      Plaintiff incorporates herein the preceding paragraphs 1 through 319.

                                          321.

      Fluor entered into contracts, including the LOGCAP Materials, with the U.S.

government.

                                          322.

      Fluor had a duty under the contracts to supervise Fluor employees and the

employees of Fluor subcontractors.

                                          323.

      Fluor had a duty to ensure that all personnel supporting Fluor’s work under

the LOGCAP Materials complied with the standards of conduct and all the terms

and conditions of the contracts.

                                          324.

      The LOGCAP Materials were intended to directly benefit U.S. soldiers at

Bagram Airfield, including Hencely.




                                           76
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1   Page 77 of 83




                                        325.

      U.S. soldiers, including Hencely, were the intended third party beneficiaries

of these contracts.

                                        326.

      Fluor intended the LOGCAP Materials to benefit individual U.S. soldiers.

Fluor’s executive director of sales and account manager for LOGCAP IV stated

what makes LOGCAP IV unique “is our critical responsibility to the individual

soldier. With this project you feel the dependency of the soldier and it makes it

more personal.” A Passion to Build at 178.

                                        327.

      Fluor breached the contracts by violating the specific provisions noted in this

Complaint, among others.

                                        328.

      Fluor’s breaches of the contracts proximately caused the deaths of five

innocent people and the injuries to seventeen innocent people, including Hencely.

                                        329.

      Fluor’s breaches of the contracts proximately caused Hencely’s injuries.

                                        330.

      But for Fluor’s breaches of the contracts, Hencely would not have been

injured.


                                         77
     6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1   Page 78 of 83




       VII. DAMAGES

                                        331.

       Plaintiff incorporates herein the preceding paragraphs 1 through 330.

                                        332.

       Hencely seeks to recover all damages to which he is legally entitled.

                                        333.

       The damages claimed by Hencely were proximately caused by the breaches

of contracts and the negligent and tortious acts and omissions of Fluor, for which

Fluor is liable.



                             Compensatory Damages

                                        334.

       As a direct result of Fluor’s misconduct, Hencely has suffered, and continues

to suffer from, injuries to his body and mind. These injuries are permanent.

                                        335.

       Hencely seeks to recover general and compensatory damages for all

components of mental and physical pain and suffering, past, present, and future, as

allowed by South Carolina law.




                                         78
    6:19-cv-00489-BHH       Date Filed 02/20/19   Entry Number 1     Page 79 of 83




                                          336.

        Hencely seeks to recover special damages for the reasonable value of his

past and future medical and rehabilitative treatment.

                                          337.

        Hencely seeks to recover special damages for the reasonable value of his

past and future lost wages and income, as well as his lost or diminished capacity to

earn.

                                  Punitive Damages

                                          338.

        Fluor’s misconduct described in this Complaint was so wanton and reckless

it warrants and demands the imposition of substantial punitive damages against

Fluor pursuant to S.C. Code Ann. § 15-32-530.

                                          339.

        Fluor’s failure to properly supervise the bomber was intentional and was

motivated primarily by financial gain.

                                          340.

        Fluor could have hired and trained supervisors capable of fulfilling its legal

and contractual duties. Fluor could have executed reasonable supervision of the

bomber. Fluor did not commit additional resources to meet its legal and

contractual duties to properly supervise its operations at Bagram Airfield and to


                                           79
    6:19-cv-00489-BHH     Date Filed 02/20/19   Entry Number 1    Page 80 of 83




properly supervise the bomber because doing so would have lessened Fluor’s

profits from the LOGCAP IV program.

                                        341.

      Fluor’s decision to allow the bomber to wander freely about Bagram Airfield

was unreasonably dangerous.

                                        342.

      Fluor’s entrustment of unnecessary tools to the bomber was unreasonably

dangerous.

                                        343.

      Fluor’s entrustment of a multimeter to the bomber was unreasonably

dangerous.

                                        344.

      Fluor’s failure to supervise the escorting of Fluor local national employees,

including the bomber, off the Base was unreasonably dangerous.

                                        345.

      In the setting of a military base in the Islamic Republic of Afghanistan,

failing to supervise a former member of the Taliban was unreasonably dangerous.

                                        346.

      Failing to supervise a former member of the Taliban on a military base in the

Islamic Republic of Afghanistan created a high likelihood of injury.


                                         80
    6:19-cv-00489-BHH        Date Filed 02/20/19   Entry Number 1    Page 81 of 83




                                          347.

         Fluor’s decision to retain and promote the bomber after known poor

performance was unreasonably dangerous.

                                          348.

         Fluor’s decision not to take disciplinary action against the bomber, including

termination, for his poor job performance was unreasonably dangerous.

                                          349.

         The unreasonably dangerous decisions regarding supervision and staffing of

the Non-Tactical Vehicle Yard were made, known, and approved by the persons

responsible for making such policy decisions on behalf of Fluor.

                                          350.

         The bomber had an intent to harm U.S. soldiers by detonating the vest bomb

and did in fact harm Hencely by detonating the vest bomb.

                                          351.

         Fluor contractually agreed to control the bomber’s actions and ensure the

bomber complied “with the standards of conduct, and all terms/conditions set forth

in” the LOGCAP Materials. The intentional acts of the bomber are imputable to

Fluor.




                                           81
    6:19-cv-00489-BHH      Date Filed 02/20/19   Entry Number 1     Page 82 of 83




                                         352.

      South Carolina’s caps on punitive damages under S.C. Code Ann. § 15-32-

530 violate the U.S. constitution.



                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays for judgment as follows:

         (a) That the Court award Plaintiff damages on all counts in an amount

             (greater than $75,0000, 28 U.S.C. § 1332) to be proven at trial

             together with interest and costs and such further relief as is just and

             proper; and

         (b) That Plaintiff recovers punitive damages.

      PLAINTIFF DEMANDS A TRIAL BY JURY.

      Respectfully submitted, this 20th day of February, 2019.



                                        /s/ Beattie B. Ashmore
                                        BEATTIE B. ASHMORE, #5215
                                        Beattie@BeattieAshmore.com


                                        JAMES E. BUTLER, JR. (Pro Hac Vice to be filed)
                                        Georgia Bar No. 099625
                                        Jim@ButlerWooten.com
                                        JONATHAN S. TONGE (Pro Hac Vice to be filed)
                                        Georgia Bar No. 303999
                                        Jon@ButlerWooten.com
                                        BUTLER WOOTEN & PEAK LLP
                                          82
6:19-cv-00489-BHH   Date Filed 02/20/19   Entry Number 1     Page 83 of 83




                                2719 Buford Highway
                                Atlanta, Georgia 30324
                                T: (404) 321-1800 F: (404) 321-2962


                                W. ANDREW BOWEN, #10510
                                Andrew@BowenPainter.com
                                PAUL PAINTER, III (Pro Hac Vice to be filed)
                                Georgia Bar No. 520965
                                BOWEN PAINTER, LLC
                                215 W. York Street
                                P.O. Box 8966 (31412)
                                Savannah, GA 31401
                                T: (912)335-1909 F: (912)335-3537

                                BEATTIE B. ASHMORE, P.A.
                                650 E. Washington Street
                                Greenville, S.C. 29601
                                T: (864) 467-1001 F: (864) 672-1406


                                ATTORNEYS FOR PLAINTIFF




                                  83
